                                                                                                   5HVHW )RUP

                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
    ,&$0LQRU%\DQG7KURXJKKLV              
     1DWXUDO3DUHQW1$6,0&+$8'5,HWDO                       /%
                                                         &DVH1RBBBBBBBBBBBBBBB
                                                                            HSG
                                                    
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF ATTORNEY
             v.
                                                        PRO HAC VICE; ORDER
    =<1*$,1&                                         (CIVIL LOCAL RULE 11-3)
                                                     
                                                    
                                     Defendant(s).
                                                     
 
         I, 6XVDQ ( (QJHO                        , an active member in good standing of the bar of
     WKH 'LVWULFW RI &ROXPELD     , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: =\QJD ,QF                                   in the
                                                                (OL]DEHWK / 'HHOH\
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

      /DWKDP :DWNLQV //3  (OHYHQWK 6W 1:           /DWKDP :DWNLQV //3  0RQWJRPHU\ 6W
    :DVKLQJWRQ '&                                 6XLWH  6DQ )UDQFLVFR &$ 
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                               
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    VXVDQHQJHO#OZFRP                                  HOL]DEHWKGHHOH\#OZFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:        .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                           V 6XVDQ ( (QJHO
                                                                             APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of 6XVDQ ( (QJHO                             is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the party.

   Dated: 3/30/2020
                                                            UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
  2QEHKDOIRI-8/,2$&$67,//2&OHUNRIWKH'LVWULFWRI&ROXPELD&RXUWRI$SSHDOV
                   WKH'LVWULFWRI&ROXPELD%DUGRHVKHUHE\FHUWLI\WKDW



                            Susan E Engel
       ZDVGXO\TXDOLILHGDQGDGPLWWHGRQ'HFHPEHU DVDQDWWRUQH\DQGFRXQVHORUHQWLWOHGWR
        SUDFWLFHEHIRUHWKLV&RXUWDQGLVRQWKHGDWHLQGLFDWHGEHORZDQ$FWLYHPHPEHULQJRRG
                                             VWDQGLQJRIWKLV%DU




                                                                           ,Q7HVWLPRQ\:KHUHRI
                                                                       ,KDYHKHUHXQWRVXEVFULEHGP\
                                                                       QDPHDQGDIIL[HGWKHVHDORIWKLV
                                                                            &RXUWDWWKH&LW\RI
                                                                        :DVKLQJWRQ'&RQ-XO\
                                                                                    




                                                                              -8/,2$&$67,//2
                                                                                &OHUNRIWKH&RXUW




                                                                   ,VVXHG%\
                                                                   'LVWULFWRI&ROXPELD%DU0HPEHUVKLS




)RUTXHVWLRQVRUFRQFHUQVSOHDVHFRQWDFWWKH'&%DU0HPEHUVKLS2IILFHDWRUHPDLO
                                    PHPEHUVHUYLFHV#GFEDURUJ
